 
EXHIBIT 10.2
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
 
made by
 
AVIS BUDGET HOLDINGS, LLC,
 
AVIS BUDGET CAR RENTAL, LLC
 
and certain of its Subsidiaries
 
in favor of
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
Dated as of December 23, 2008
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Section 1.  DEFINED TERMS
 
2
 
1.1       Definitions
 
2
 
1.2       Other Definitional Provisions
 
5
 
Section 2.         B.
ORROWER GUARANTEE
 
5
 
2.1       Borrower Guarantee
 
5
 
2.2       No Subrogation
 
6
 
2.3       Amendments, etc. with respect to the Subsidiary Borrower Obligations
 
6
 
2.4       Guarantee Absolute and Unconditional
 
6
 
2.5       Reinstatement
 
7
 
2.6       Payments
 
7
 
Section 3.         HOLDINGS AND SUBSIDIARY GUARANTEE
 
7
 
3.1       Holdings and Subsidiary Guarantee
 
7
 
3.2       Right of Contribution
 
8
 
3.3       No Subrogation
 
8
 
3.4       Amendments, etc. with respect to the Borrower Obligations and
Subsidiary Borrower Obligations
 
9
 
3.5       Guarantees Absolute and Unconditional
 
9
 
3.6       Reinstatement
 
10
 
3.7       Payments
 
10
 
Section 4.         GRANT OF SECURITY INTEREST
 
10
 
Section 5.         REPRESENTATIONS AND WARRANTIES
 
12
 
5.1       Title; No Other Liens
 
12
 
5.2       Perfected Liens
 
12
 
5.3       Jurisdiction of Organization; Chief Executive Office
 
12
 
5.4       Investment Property
 
13
 
5.5       Intellectual Property
 
13
 
5.6       Receivables
 
14
 
5.7       Vehicles
 
14
 
Section 6.         COVENANTS
 
14
 
6.1       Delivery of Instruments, Certificated Securities and Chattel Paper
 
14
 
6.2       Payment of Obligations
 
14
 
6.3       Maintenance of Perfected Security Interest; Further Documentation
 
14
 
6.4       Changes in Name, etc
 
15
 
6.5       Notices
 
15
 
6.6       Investment Property
 
15
 
6.7       Receivables
 
16
 
6.8       Intellectual Property
 
16
 
6.9       Vehicles
 
18
 
6.10     Commercial Tort Claims
 
18
 

 
 

--------------------------------------------------------------------------------


 
 
Section 7.         REMEDIAL PROVISIONS
 
18
 
7.1       Certain Matters Relating to Receivables
 
18
 
7.2       Communications with Obligors; Grantors Remain Liable
 
18
 
7.3       Pledged Stock
 
19
 
7.4       Proceeds to be Turned Over To Administrative Agent
 
19
 
7.5       Application of Proceeds
 
20
 
7.6       Code and Other Remedies
 
20
 
7.7       Registration Rights
 
21
 
7.8       Deficiency
 
21
 
7.9       Grant of Intellectual Property License
 
21
 
Section 8.         THE ADMINISTRATIVE AGENT
 
22
 
8.1       Administrative Agent’s Appointment as Attorney-in-Fact, etc
 
22
 
8.2       Duty of Administrative Agent
 
23
 
8.3       Execution of Financing Statements
 
24
 
8.4       Authority of Administrative Agent
 
24
 
Section 9.         MISCELLANEOUS
 
24
 
9.1       Amendments in Writing
 
24
 
9.2       Notices
 
24
 
9.3       No Waiver by Course of Conduct; Cumulative Remedies
 
24
 
9.4       Enforcement Expenses; Indemnification
 
25
 
9.5       Successors and Assigns
 
25
 
9.6       Set-Off
 
25
 
9.7       Counterparts
 
26
 
9.8       Severability
 
26
 
9.9       Section Headings
 
26
 
9.10     Integration
 
26
 
9.11     GOVERNING LAW
 
26
 
9.12     Submission To Jurisdiction; Waivers
 
26
 
9.13     Acknowledgements
 
27
 
9.14     Additional Grantors
 
27
 
9.15     Releases
 
27
 
9.16     WAIVER OF JURY TRIAL
 
27
 
9.17     Continuation of Security Interests
 
28
 

 
 

--------------------------------------------------------------------------------


 
 
SCHEDULES
 
Schedule 1       Notice Addresses
 
Schedule 2       Pledged Stock and Pledged Notes
 
Schedule 3       Domestic Perfection Matters
 
Schedule 4       [Reserved]
 
Schedule 5       Jurisdictions of Organization and Chief Executive Offices
 
Schedule 6       Intellectual Property
 
Schedule 7       Vehicles
 
 
 
Annex I                       Form of Assumption Agreement
 
 
 
 
 

--------------------------------------------------------------------------------


AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
 
 
 
 
 
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of December
23, 2008 (the “Effective Date”), made by each of the signatories hereto
(together with any other entity that may become a party hereto as provided
herein, the “Grantors”), in favor of JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of April 19, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among AVIS BUDGET HOLDINGS, LLC (“Holdings”), AVIS BUDGET CAR RENTAL, LLC (the
“Borrower”), the Subsidiary Borrowers (as defined in the Credit Agreement) from
time to time parties to the Credit Agreement, DEUTSCHE BANK SECURITIES INC., as
Syndication Agent, Bank of America, N.A., Calyon New York Branch and Citicorp
USA, INc., as Documentation Agents, Wachovia Bank, National Association, as
Co-Documentation Agent, the Lenders and the Administrative Agent.
 
 
 
W I T N E S S E T H:
 
 
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower and the Subsidiary Borrowers upon the
terms and subject to the conditions set forth therein;
 
 
 
WHEREAS, the Borrower and each Subsidiary Borrower is a member of an affiliated
group of companies that includes each other Grantor;
 
 
 
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower and each Subsidiary Borrower to make
valuable transfers to one or more of the other Grantors in connection with the
operation of their respective businesses;
 
 
 
WHEREAS, the Borrower, each Subsidiary Borrower and the other Grantors will
derive substantial direct and indirect benefit from the making of the extensions
of credit under the Credit Agreement;
 
 
 
WHEREAS, pursuant to the Credit Agreement, the Borrower and certain other
Grantors entered into a Guarantee and Collateral Agreement dated as of April 19,
2006 (the “Existing Guarantee and Collateral Agreement”) in favor of the
Administrative Agent for the benefit of the lenders party to the Credit
Agreement and certain other parties in order to guarantee and secure the
extensions of credit made to the Borrower thereunder and certain other
extensions of credit;
 
 
 
WHEREAS, the Borrower entered into a First Amendment to the Credit Agreement,
dated as of December 23, 2008 (the “First Amendment”), pursuant to which the
Administrative Agent, the Lenders and the Borrower agreed to amend certain terms
in the Credit Agreement; and
 
 
 
WHEREAS, it is a condition precedent to the agreements of the Lenders under the
First Amendment to amend certain terms in the Credit Agreement that the Grantors
shall have executed and delivered this Agreement to the Administrative Agent for
the ratable benefit of the Secured Parties;
 
 
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the First Amendment and to
induce the Lenders to amend certain terms in the Credit Agreement and to
continue to make their respective extensions of credit thereunder and certain
other extensions of credit, each Grantor hereby agrees that the Existing
Guarantee and Collateral Agreement is hereby amended and restated as of the
Effective Date to read in its entirety as follows:
 
 
 

--------------------------------------------------------------------------------


SECTION 1.  DEFINED TERMS
 
 
 
1.1    Definitions.  (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in Article
9 of the New York UCC:  Account, Certificated Security, Chattel Paper, Deposit
Account, Documents, Equipment, General Intangibles, Instruments, Inventory,
Letter of Credit Rights and Supporting Obligations.
 
 
 
(b)  The following terms shall have the following meanings:
 
 
 
“Agreement”:  this Amended and Restated Guarantee and Collateral Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.
 
 
 
“Borrower Obligations”:  the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Borrower (including, without limitation, (i) interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding and (ii)
Revolving Extensions of Credit made under the New Local Facility) to the
Administrative Agent or any Lender (or, in the case of any Specified Swap
Agreement, any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement (including, without limitation, the Borrower Guarantor Obligations),
the other Loan Documents, any Letter of Credit, any Specified Swap Agreement or
any other document made, delivered or given in connection with any of the
foregoing, in each case whether on account of principal, interest, reimbursement
obligations, swap coupon or termination payments, fees or indemnities or
reasonable out-of-pocket costs or expenses (including, without limitation, all
reasonable out-of-pocket fees and disbursements of counsel to the Administrative
Agent or to the Lenders that are required to be paid by the Borrower pursuant to
the terms of any of the foregoing agreements).
 
 
 
“Borrower Guarantor Obligations”:  without duplicating any Borrower Obligations,
all obligations and liabilities of the Borrower described in Section 2 of this
Agreement.
 
 
 
“Borrower Termination Event”:  as defined in Section 3.1(d).
 
 
 
“Collateralized”:  secured by cash collateral arrangements and/or backstop
letters of credit entered into on terms and in amounts reasonably satisfactory
to the Administrative Agent and the relevant Issuing Lender.
 
 
 
“Collateral”:  as defined in Section 4.
 
 
 
“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 7.1 or 7.4.
 
 
 
“Copyright Licenses”:  any written or oral agreement naming any Grantor as
licensor or licensee (including, without limitation, those listed in Schedule
6), granting any right under any Copyright, including, without limitation, the
grant of rights to manufacture, distribute, exploit and sell Copyrighted
materials.
 
 
 

--------------------------------------------------------------------------------


“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations,
applications and recordings thereof in the United States Copyright Office and
any other copyright registry office (including, without limitation, those listed
in Schedule 6), and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.
 
 
 
“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.
 
 
 
“Grantor”:  as defined in the preamble hereto.
 
 
 
“Guarantor Obligations”:  with respect to any Guarantor, without duplicating any
Subsidiary Borrower Obligations, all obligations and liabilities of such
Guarantor which may arise under or in connection with this Agreement (including,
without limitation, Section 3) or any other Loan Document or any Specified Swap
Agreement to which such Guarantor is a party, in each case whether on account of
guarantee obligations, repayment obligations, reimbursement obligations, fees,
indemnities or reasonable out-of-pocket costs or expenses (including, without
limitation, all reasonable, out-of-pocket fees and disbursements of counsel to
the Administrative Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Loan Document).
 
 
 
“Guarantors”:  the collective reference to each Grantor other than the
Borrower.  For the avoidance of doubt, notwithstanding any other provision of
this Agreement, the parties hereto expressly agree that no Excluded Subsidiary,
Foreign Subsidiary or Securitization Entity shall be a Guarantor.
 
 
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges with respect to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, trade secrets, know-how, and
other confidential information, and all rights to sue at law or in equity for
any infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.
 
 
 
“Intercompany Note”: any promissory note evidencing loans or advances made by
any Loan Party to Holdings or any of its Subsidiaries.
 
 
 
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.
 
 
 
“Issuers”:  the collective reference to each issuer of any Pledged Stock.
 
 
 
“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.
 
 
 
“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations and
the Borrower Guarantor Obligations, (ii) in the case of each Guarantor which is
also a Subsidiary Borrower, its Subsidiary Borrower Obligations, and (iii) in
the case of each Guarantor (whether or not a Subsidiary Borrower), its Guarantor
Obligations.
 
 
 

--------------------------------------------------------------------------------


“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing. 
 
 
 
“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing listed on Schedule 6.
 
 
 
“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to or held by any Grantor and all other promissory
notes issued to or held by any Grantor.
 
 
 
“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Subsidiary of any
Grantor (other than any Excluded Subsidiary or any Securitization Entity) that
may be issued or granted to, or held by, any Grantor while this Agreement is in
effect; provided that in no event shall Pledged Stock or Collateral include more
than 66% of the total outstanding Foreign Subsidiary Voting Stock of any Foreign
Subsidiary.
 
 
 
“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
 
 
 
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by any Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, such right if it constitutes an Account).
 
 
 
“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.
 
 
 
“Securities Account”:  as defined in Article 8 of the New York UCC.
 
 
 
“Securities Act”:  the Securities Act of 1933, as amended.
 
 
 
“Subsidiary Borrower Obligations”:  with respect to each Subsidiary Borrower,
without duplicating any Guarantor Obligations, the collective reference to the
unpaid principal of and interest on the Loans and all other obligations and
liabilities of such Subsidiary Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and interest accruing at the then applicable rate provided
in the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Subsidiary Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of any Specified Swap Agreement, any
Affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, the Credit Agreement, this Agreement, the
other Loan Documents, any Letter of Credit, any Specified Swap Agreement or any
other document made, delivered or given in connection with any of the foregoing,
in each case whether on account of  principal, interest, reimbursement
obligations, swap coupon or termination payments, fees or indemnities or
reasonable out-of-pocket costs or expenses (including, without limitation, all
reasonable out-of-pocket fees and disbursements of counsel to the Administrative
Agent or to the Lenders that are required to be paid by such Subsidiary Borrower
pursuant to the terms of any of the foregoing agreements).
 
 
 

--------------------------------------------------------------------------------


“Subsidiary Borrower Termination Event”:  as defined in Section 2.1(d).
 
 
 
“Subsidiary Guarantor”: each Guarantor other than Holdings and the Borrower.
 
 
 
“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, domain names, fictitious business names, trade styles, service
marks, logos and other indicators of the source of goods or services, and all
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights therein, including, without limitation, any of the foregoing listed on
Schedule 6, and (ii) the right to obtain all renewals thereof.
 
“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.
 
 
 
“Vehicles”: all cars, trucks, trailers and other vehicles covered by a
certificate of title law of any state other than any car, truck, trailer or
other vehicle securing indebtedness permitted under the Credit Agreement and, in
any event including, without limitation, the vehicles described on Schedule [7]
and all tires and other appurtenances to any of the foregoing.
 
 
 
1.2    Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
 
 
 
(b)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
 
(c)  Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
 
 
 
SECTION 2.  BORROWER GUARANTEE
 
 
 
2.1    Borrower Guarantee. (a)  The Borrower hereby, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by each Subsidiary
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of its Subsidiary Borrower Obligations.
 
 
 
(b)  Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Borrower hereunder and under the
other Loan Documents in respect of its guarantee obligations shall in no event
exceed the amount which can be guaranteed by the Borrower under applicable
federal and state laws relating to the insolvency of debtors (after giving
effect to the right of contribution established in Section 2.2).
 
 
 

--------------------------------------------------------------------------------


 
 
(c)  The guarantee contained in this Section 2 shall remain in full force and
effect until all the Subsidiary Borrower Obligations shall have been satisfied
by payment in full, each Letter of Credit shall have terminated, expired or been
Collateralized and the Commitments shall have been terminated (all of the
foregoing conditions together, the “Subsidiary Borrower Termination Event”),
notwithstanding that from time to time during the term of the Credit Agreement
each Subsidiary Borrower may be free from any Subsidiary Borrower Obligations. 
 
 
 
(d)  No payment made by any Subsidiary Borrower, any of the other Guarantors,
any other guarantor or any other Person or received or collected by the
Administrative Agent or any Lender from any Subsidiary Borrower, any of the
other Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Subsidiary Borrower
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of the Borrower hereunder which shall, notwithstanding any such
payment (other than any payment made by the Borrower in respect of the
Subsidiary Borrower Obligations or any payment received or collected from the
Borrower in respect of the Subsidiary Borrower Obligations), remain liable for
the Subsidiary Borrower Obligations up to the maximum liability of the Borrower
hereunder until the occurrence of the Subsidiary Borrower Termination Event.
 
 
 
2.2   No Subrogation.  Notwithstanding any payment or payments made by the
Borrower hereunder, or any set-off or application of funds of the Borrower by
the Administrative Agent or any Lender, the Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Subsidiary Borrowers or against any collateral security or guarantee
or right of offset held by the Administrative Agent or any Lender for the
payment of the Subsidiary Borrower Obligations, nor shall the Borrower seek or
be entitled to seek any contribution or reimbursement from the Subsidiary
Borrowers in respect of payments made by the Borrower hereunder, until the
Subsidiary Borrower Termination Event.  If any amount shall be paid to the
Borrower on account of  such subrogation rights at any time before the
Subsidiary Borrower Termination Event, such amount shall be held by the Borrower
in trust for the Administrative Agent and the Lenders, segregated from other
funds of the Borrower, and shall, forthwith upon receipt by the Borrower, be
turned over to the Administrative Agent in the exact form received by the
Borrower (duly indorsed by the Borrower to the Administrative Agent, if
required), to be applied against the Subsidiary Borrower Obligations, whether
matured or unmatured, in such order as the Administrative Agent may determine.
 
 
 
2.3    Amendments, etc. with respect to the Subsidiary Borrower
Obligations.   The Borrower shall remain obligated hereunder notwithstanding
that, without any reservation of rights against the Borrower and without notice
to or further assent by the Borrower, any demand for payment of any of the
Subsidiary Borrower Obligations made by the Administrative Agent or any Lender
may be rescinded by the Administrative Agent or such Lender and any of the
Subsidiary Borrower Obligations continued, and the Subsidiary Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Subsidiary Borrower Obligations may
be sold, exchanged, waived, surrendered or released.  Neither the Administrative
Agent nor any Lender shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Subsidiary Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto. 
 
 
 
 
 

--------------------------------------------------------------------------------


2.4    Guarantee Absolute and Unconditional.  The Borrower waives any and all
notice of the creation, renewal, extension or accrual of any of the Subsidiary
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Subsidiary Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and the Subsidiary Borrowers, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  The Borrower waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or the applicable Subsidiary Borrower with respect to the Subsidiary
Borrower Obligations.  The Borrower understands and agrees that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment (to the extent permitted by applicable law)
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Subsidiary Borrower Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Subsidiary Borrower or any other Person against the Administrative Agent or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Borrower or any Subsidiary Borrower) which constitutes, or
might be construed to constitute, an equitable or legal discharge of  the
Subsidiary Borrowers for the Subsidiary Borrower Obligations, or of the Borrower
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance.  When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Borrower, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Subsidiary Borrowers
or any other Person or against any collateral security or guarantee for the
Subsidiary Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any Subsidiary Borrower, or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any Subsidiary Borrower or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
the Borrower of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against the Borrower. 
For the purposes hereof, “demand” shall include the commencement and continuance
of any legal proceedings.
 
 
 
2.5    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Subsidiary Borrower Obligations is rescinded
or must otherwise be restored or returned by the Administrative Agent or any
Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower, any Subsidiary Borrower or any other Guarantor,
or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower, any Subsidiary
Borrower or any other Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.
 
 
 
2.6    Payments. The Borrower hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.
 
 
 
SECTION 3.    HOLDINGS AND SUBSIDIARY GUARANTEE
 
 
 
 
 

--------------------------------------------------------------------------------


3.1    Holdings and Subsidiary Guarantee. (a)  Each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees to the
Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower and the Subsidiary Borrowers
when due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations and the Subsidiary Borrower Obligations.
 
 
 
(b)  Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor (other than Holdings)
hereunder and under the other Loan Documents shall in no event exceed the amount
which can be guaranteed by such Guarantor under applicable federal and state
laws relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 3.2).
 
 
 
(c)  Each Guarantor agrees that the Borrower Obligations and the Subsidiary
Borrower Obligations, either solely or collectively, may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 3 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder. 
 
 
 
(d)  The guarantee contained in this Section 3 shall remain in full force and
effect until all the Borrower Obligations and Subsidiary Borrower Obligations
shall have been satisfied by payment in full, each Letter of Credit shall have
terminated, expired or been Collateralized, and the Commitments shall have been
terminated (all of the foregoing conditions together, the “Borrower Termination
Event”), notwithstanding that from time to time during the term of the Credit
Agreement the Borrower may be free from any Borrower Obligations and Subsidiary
Borrower Obligations.
 
 
 
(e)  No payment made by the Borrower, any of the Subsidiary Borrowers, any of
the Guarantors, any other guarantor or any other Person or received or collected
by the Administrative Agent or any Lender from the Borrower, any of the
Subsidiary Borrowers, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations or the Subsidiary Borrower Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or the Subsidiary
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations or the Subsidiary Borrower Obligations),
remain liable for the Borrower Obligations and the Subsidiary Borrower
Obligations up to the maximum liability of such Guarantor hereunder until the
occurrence of the Borrower Termination Event.
 
 
 
3.2    Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Subsidiary Guarantor shall be entitled to seek
and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment.  Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 3.3.  The provisions of this Section 3.2 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.
 
 
 
3.3    No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower, any Subsidiary Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations or the
Subsidiary Borrower Obligations, nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower, any Subsidiary
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until the occurrence of the Borrower Termination Event.  If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time before the occurrence of the Borrower Termination Event, such amount
shall be held by such Guarantor in trust for the Administrative Agent and the
Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Borrower
Obligations and the Subsidiary Borrower Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.
 
 
 

--------------------------------------------------------------------------------


3.4    Amendments, etc. with respect to the Borrower Obligations and Subsidiary
Borrower Obligations.  Each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations or Subsidiary Borrower Obligations made by
the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender and any of the Borrower Obligations and the Subsidiary
Borrower Obligations continued, and the Borrower Obligations and the Subsidiary
Borrower Obligations or any collateral security or guarantee therefor or right
of offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations or the Subsidiary Borrower Obligations may be sold, exchanged,
waived, surrendered or released.  Neither the Administrative Agent nor any
Lender shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Borrower Obligations or the
Subsidiary Borrower Obligations or for the guarantee contained in this Section 3
or any property subject thereto.  
 
 
 
3.5    Guarantees Absolute and Unconditional.  Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and Subsidiary Borrower Obligations and notice of or proof of
reliance by the Administrative Agent or any Lender upon the guarantee contained
in this Section 3 or acceptance of the guarantee contained in this Section 3;
the Borrower Obligations and Subsidiary Borrower Obligations shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 3;
and all dealings between the Borrower, the Subsidiary Borrowers and any of the
Guarantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 3.  Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower, the Subsidiary Borrowers or
any of the Guarantors with respect to the Borrower Obligations and the
Subsidiary Borrower Obligations.  Each Guarantor understands and agrees that the
guarantee contained in this Section 3 shall be construed as a continuing,
absolute and unconditional guarantee of payment (to the extent permitted by
applicable law) without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
the Subsidiary Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower, any Subsidiary Borrower or
any other Person against the Administrative Agent or any Lender, or (c) any
other circumstance whatsoever
 
 
 
 
 

--------------------------------------------------------------------------------


(with or without notice to or knowledge of the Borrower, any Subsidiary Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, of
any Subsidiary Borrower for the Subsidiary Borrower Obligations or of such
Guarantor under the guarantee contained in this Section 3, in bankruptcy or in
any other instance.  When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any Subsidiary Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations or the Subsidiary
Borrower Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any Lender to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any Subsidiary Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any Subsidiary Borrower, any
other Guarantor or any other Person or any such collateral security, guarantee
or right of offset, shall not relieve any Guarantor of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against any Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
 
 
 
3.6    Reinstatement.  The guarantee contained in this Section 3 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Borrower Obligations or the Subsidiary
Borrower Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower, any Subsidiary
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower, any Subsidiary Borrower or any Guarantor or any substantial part of
its property, or otherwise, all as though such payments had not been made.
 
 
 
3.7    Payments.  Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the Funding Office.
 
 
 
SECTION 4.    GRANT OF SECURITY INTEREST
 
 
 
Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
 
 
 
(a)  all Accounts;
 
 
 
(b)  all Chattel Paper;
 
 
 
(c)  all Equipment;
 
 
 
(d)  all Fixtures;
 
 
 
(e)  all General Intangibles;
 
 
 
 
 

--------------------------------------------------------------------------------


(f)  all Instruments;
 
 
 
(g)  all Documents;
 
 
 
(h)  all Intellectual Property;
 
 
 
(i)  all Inventory;
 
 
 
(j)  all Investment Property;
 
 
 
(k)  all Letter-of-Credit Rights;
 
 
 
(l)  all Pledged Notes;
 
 
 
(m)  all Pledged Stock;
 
 
 
(n)  all Receivables;
 
 
 
(o)  all Vehicles and title documents with respect to Vehicles;
 
 
 
(p)  all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);
 
 
 
(q)  all books and records pertaining to the Collateral; and
 
 
 
(r)  to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;
 
 
 
provided, however, that notwithstanding any of the other provisions set forth in
this Section 4, this Agreement shall not constitute a grant of and the
Collateral shall not include a security interest in (a) any property to the
extent that such grant of a security interest is prohibited by any Requirements
of Law of a Governmental Authority, requires a consent not obtained of any
Governmental Authority pursuant to such Requirement of Law or is prohibited by,
or constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Investment Property, Pledged Stock or Pledged Note, any
applicable shareholder or similar agreement, except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, (b) any trademark applications filed in the
United States Patent and Trademark Office on the basis of such Grantor's
“intent-to-use” such trademark, unless and until acceptable evidence of use of
the Trademark has been filed with the United States Patent and Trademark Office
pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et
seq.), to the extent that granting a Lien in such Trademark application prior
to such filing would adversely affect the enforceability or validity of such
Trademark application; provided, that upon the filing of acceptable evidence of
use of the Trademark with the United States Patent and Trademark Office such
application shall be automatically subject to the security interest granted
herein and deemed to be included in the Collateral and (c) Receivables
classified as receivables that are “assets under vehicle programs” in the
financial statements of the Borrower; provided, further, that in no event shall
General Intangibles include more than 66% of the total outstanding Foreign
Subsidiary Voting Stock of any Foreign Subsidiary.
 
 
 

--------------------------------------------------------------------------------


SECTION 5.    REPRESENTATIONS AND WARRANTIES
 
 
 
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower and each Subsidiary Borrower thereunder, each Grantor
hereby represents and warrants to the Administrative Agent and each Lender that:
 
 
 
5.1    Title; No Other Liens.  Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others.  No effective financing statement or
other public notice with respect to all or any part of the Collateral is on file
or of record in any public office, except such as have been filed in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties,
pursuant to this Agreement or as are permitted by the Credit Agreement.  For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses to third parties to use Intellectual Property owned
by or licensed to a Grantor.  For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property.  Each of the Administrative Agent and each Lender
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.
 
 
 
5.2    Perfected Liens.  The security interests granted pursuant to this
Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and
duly executed form) and, in the case of Vehicles, Section 6.9, will constitute
valid perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof except for (i)
unrecorded Liens permitted by the Credit Agreement which have priority over the
Liens on the Collateral by operation of law and (ii) in the case of Collateral
other than Pledged Stock, Permitted Liens; provided, however, that additional
filings in the United States Patent and Trademark Office and United States
Copyright Office may be necessary with respect to the perfection of the
Administrative Agent’s Lien in United States registrations and applications for
Trademarks, Patents and Copyrights which are filed by, issued to, or acquired by
any Grantor after the date hereof and, provided, further, that additional
filings and/or other actions may be required to perfect the Administrative
Agent’s Lien in Intellectual Property Collateral which is created under the laws
of a jurisdiction outside the United States and, provided, further, no Grantor
shall be required to perfect the security interests granted pursuant to this
Agreement (other than with respect to any Collateral Account) by means of
delivery of an agreement granting “control” (as defined in Article 8 of the New
York UCC) over any Deposit Account or Securities Account.
 
 
 
5.3    Jurisdiction of Organization; Chief Executive Office.  On the date
hereof, such Grantor’s jurisdiction of organization and the location of such
Grantor’s chief executive office or sole place of business or principal
residence, as the case may be, are specified on Schedule 5.  Such Grantor has
furnished to the Administrative Agent a certified charter, certificate of
incorporation or other organizational document and long-form good standing
certificate as of a date which is recent to the date hereof.
 
 
 

--------------------------------------------------------------------------------


5.4    Investment Property.  (a)  The shares of the Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 66% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer or, if less, such amount as has
been previously agreed with the Administrative Agent.
 
 
 
(b)  All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.
 
 
 
(c)  Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and any statutory Liens
permitted under Section 7.3 of the Credit Agreement.
 
 
 
5.5    Intellectual Property.  (a) Schedule 6 lists all registrations and
applications recorded in the United States Patent and Trademark Office or the
United States Copyright Office included in Intellectual Property owned by such
Grantor in its own name on the date hereof and all licenses under which such
Grantor holds or has the right to an exclusive license in Intellectual Property
on the date hereof that such Grantor has recorded in one of the foregoing
offices, including the registration or application number for such licensed
Intellectual Property.  With respect to any unpublished patent applications
(whether disclosed on Schedule 6 or hereafter disclosed by such Grantor), such
Grantor will disclose on Schedule 6 and in any subsequent report or disclosure,
the application number for such patent application but not the title or subject
matter.  In the event that the Administrative Agent or any agent thereof
discovers the title or subject matter of any such patent application prior to
its publication, through any filing receipt or otherwise, the Administrative
Agent will not knowingly disclose or use such information for any purpose.
 
 
 
(b)  On the date hereof, all material Intellectual Property owned by such
Grantor is, to its knowledge, valid, subsisting, unexpired and enforceable, has
not been abandoned and, to its knowledge, does not infringe upon the
Intellectual Property rights of any other Person in any material respect except
for the alleged infringements and enforcement activity as disclosed on Schedule
6.
 
 
 
(c)  Except as set forth in Schedule 6, on the date hereof, no Grantor has
granted an exclusive license in the territory of the United Stated in or to (i)
any of the following Trademarks: AVIS, BUDGET, and WE TRY HARDER or (ii) any
Patents that cover the Wizard System.  It is understood that Schedule 6 shall be
completed by the Grantor within 30 days after the date hereof.
 
 
 
(d)  No holding, decision or judgment has been rendered by any Governmental
Authority against such Grantor which would limit, cancel or question the
validity of, or such Grantor’s rights in, any Intellectual Property owned by
such Grantor in any respect that could reasonably be expected to have a Material
Adverse Effect.
 
 
 
(e)  Except for the alleged infringements and enforcement activity disclosed on
Schedule 6, to such Grantor’s knowledge, no action or proceeding is pending or
threatened on the date hereof seeking to limit, cancel or assert the invalidity
of any Intellectual Property owned by such Grantor or such Grantor’s ownership
interest therein, which, if adversely determined, would have a material adverse
effect on the value of any material Intellectual Property owned by such Grantor.
 
 
 

--------------------------------------------------------------------------------


5.6    Receivables.  No amount payable to such Grantor under or in connection
with any Receivable included in the Collateral for $500,000 or more is evidenced
by any Instrument or Chattel Paper which has not been delivered to the
Administrative Agent.
 
 
 
5.7    Vehicles.  Schedule [7] is a complete and correct list of all Vehicles
owned by such Grantor on the date hereof.
 
 
 
 
 
SECTION 6.    COVENANTS
 
 
 
Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:
 
 
 
6.1    Delivery of Instruments, Certificated Securities and Chattel Paper.  If
any amount in excess of $500,000 payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument, Certificated Security
or Chattel Paper, such Instrument, Certificated Security or Chattel Paper shall
be promptly delivered to the Administrative Agent, duly indorsed (including by
delivery of related stock powers) in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.
 
 
 
6.2    Payment of Obligations. Such Grantor (other than Holdings and the
Borrower) will pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all obligations and
liabilities in respect of taxes, assessments and governmental charges or levies
imposed upon the Collateral or in respect of income or profits therefrom, as
well as all claims of any kind against or with respect to the Collateral, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of such Grantor or except to the extent
that such failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
 
 
6.3    Maintenance of Perfected Security Interest; Further Documentation.  (a) 
Such Grantor shall not take any action or fail to take any action which would
result in the security interest created by this Agreement as a perfected
security interest having a priority which is less than that described in Section
5.2 and shall make commercially reasonable efforts to defend such security
interest against the claims and demands of all Persons whomsoever, subject to
the rights of such Grantor under the Loan Documents to dispose of the
Collateral.
 
 
 
(b)  Such Grantor shall furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.
 
 
 
(c)  At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Letter of Credit Rights and any other
relevant Collateral, taking any actions necessary to enable the Administrative
Agent to obtain “control” (within the meaning of the applicable Uniform
Commercial Code) with respect thereto.
 
 
 
 
 

--------------------------------------------------------------------------------


6.4    Changes in Name, etc.  Such Grantor will not, except upon 15 days’ prior
written notice to the Administrative Agent, (i) change its jurisdiction of
organization from that referred to in Section 5.3 or (ii) change its name.  Such
Grantor shall deliver to the Administrative Agent all additional executed
financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein.
 
 
 
6.5    Notices.  Such Grantor will advise the Administrative Agent and the
Lenders promptly, in reasonable detail, of:
 
 
 
(a)        any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and
 
 
 
(b)        of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
 
 
 
6.6    Investment Property.  (a) If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the Lenders, hold the same in trust for the Administrative Agent and
the Lenders and deliver the same forthwith to the Administrative Agent in the
exact form received, duly indorsed by such Grantor to the Administrative Agent,
if required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for such Grantor’s
Obligations.  If an Event of Default shall have occurred and be continuing, any
sums paid upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to the Administrative Agent to be
held by it hereunder as additional collateral security for the applicable
Grantor’s Obligations, and in case any distribution of capital shall be made on
or in respect of the Investment Property or any property shall be distributed
upon or with respect to the Investment Property pursuant to the recapitalization
or reclassification of the capital of any Issuer or pursuant to the
reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for such Obligations.  If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Lenders, segregated from other funds of such Grantor, as
additional collateral security for the Obligations.
 
 
 
(b)  Without the prior written consent of the Administrative Agent (such consent
not to be unreasonably withheld), such Grantor will not (i) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Investment Property or Proceeds thereof (except pursuant to a
transaction expressly permitted by the Credit Agreement), (ii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement or
statutory Liens permitted by the Credit Agreement or, in the case of such
Proceeds, nonconsensual Permitted Liens or (iii) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof.
 
 
 
 
 

--------------------------------------------------------------------------------


(c)  The Administrative Agent will execute and deliver (or cause to be executed
and delivered) to each Grantor all such proxies and other instruments as such
Grantor may request for the purpose of enabling such Grantor to exercise the
voting and other rights that it is entitled to exercise and to receive the
dividends or interest payments that it is authorized to receive and retain under
the Credit Agreement.
 
 
 
(d)  In the case of each Grantor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.6(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
7.3 (c) and 7.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 7.3(c) or 7.7 with respect to the
Investment Property issued by it.
 
 
 
6.7    Receivables.  Such Grantor will deliver to the Administrative Agent a
copy of each material demand, notice or document received by it that questions
or calls into doubt the validity or enforceability of more than 10% of the
aggregate amount of the then outstanding Receivables included in the Collateral.
 
 
 
6.8    Intellectual Property.  (a)  Such Grantor (either itself or through
licensees) will (i) to the extent consistent with reasonable commercial
judgment, continue to use each material Trademark owned by such Grantor on each
and every trademark class of goods applicable to its current line as reflected
in its current catalogs, brochures and price lists in order to maintain such
Trademark in full force free from any claim of abandonment for non-use, (ii) to
the extent consistent with reasonable commercial judgment, maintain the quality
of products and services offered under such Trademark at a level substantially
consistent with the quality of products and services offered under such
Trademark as of the date hereof, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, and (iv) not (and not authorize any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby such Trademark
may become unenforceable or impaired in any way except to the extent consistent
with reasonable commercial judgment.  Without limitation of other provisions of
this Agreement, every Trademark adopted or acquired by a Grantor that is
confusingly similar to or a colorable imitation of any Trademark owned by such
Grantor will automatically be included in the Collateral for all purposes of
this Agreement, and, if a Grantor applies to register or registers any such
Trademark, the applicable Grantor shall notify the Administrative Agent pursuant
to Section 6.8(f) in order for the Administrative Agent, for the ratable benefit
of the Secured Parties, to obtain a perfected security interest in such
Trademark pursuant to this Agreement.
 
 
 
(b)  Such Grantor, to the extent consistent with reasonable commercial judgment,
will not (and will not authorize its licensees to) do any act, or omit to do any
act, whereby any material Patent is likely to become forfeited, abandoned or
dedicated to the public.
 
 
 
(c)  Such Grantor, to the extent consistent with reasonable commercial judgment,
will not (and will not authorize any licensee or sublicensee thereof to) (i) do
any act or knowingly omit to do any act whereby any material portion of the
Copyrights will be materially impaired or (ii) do any act whereby any material
portion of the Copyrights may fall into the public domain.
 
 
 
(d)  Such Grantor will not (and will not authorize its licensees to) do any act
that knowingly uses any Intellectual Property owned by such Grantor to infringe
upon the Intellectual Property rights of any other Person in any material
respect.
 
 
 

--------------------------------------------------------------------------------


 
 
(e)  Such Grantor will notify the Administrative Agent and the Lenders promptly
if it knows, or has reason to know, that any application or registration
relating to any material Intellectual Property is likely to become forfeited,
abandoned or dedicated to the public, or of any material adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.
 
 
 
(f)  Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property owned by, or shall file a recordation of any Intellectual
Property exclusively licensed to, such Grantor with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, such Grantor
shall report such filing to the Administrative Agent in accordance with Section
6 of the Credit Agreement, provided that all such disclosure is subject to the
last sentence of Section 5.5 of this Agreement, and except that such report
shall include all such application and recordation filings by such Grantor
through the date five (5) Business Days prior to the date on which such report
required by Section 6 of the Credit Agreement is sent to the Administrative
Agent.  Upon request of the Administrative Agent, such Grantor shall execute and
deliver, and have recorded, any and all reasonably necessary agreements,
instruments, documents, and papers, in a form to be mutually agreed upon by the
Borrower and the Administrative Agent, as the Administrative Agent may request
to evidence the Administrative Agent’s and the Lenders’ security interest
(provided that such Grantor will not have an affirmative obligation to seek an
application or registration for Intellectual Property which Borrower reasonably
elects not to seek) in any (i) Copyright, Patent and Trademark; and (ii) any
material, exclusive license grant to such Grantor with respect to any Trademark,
Copyright or Patent (provided that (1) the Trademark, Copyright or Patent
registration or application with respect to which such exclusive license is
granted is identified in the applicable exclusive license agreement or is
otherwise already known to such Grantor; and (2) such Grantor shall not be
obligated to obtain the consent of any third party licensor that may be
necessary to grant such security interest in such exclusive license), and the
general intangibles of such Grantor relating thereto or represented thereby and,
with respect to Trademarks, the goodwill of the business connected with the use
of or symbolized by such Trademarks.
 
 
 
(g)  To the extent consistent with reasonable commercial judgment, such Grantor
will take all necessary steps, including, without limitation, in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.
 
 
 
(h)  In the event that any material Intellectual Property owned by such Grantor
is infringed, misappropriated or diluted by a third party, or any licensee of
such Intellectual Property breaches the terms and conditions of the applicable
license, such Grantor shall (i) take such actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Intellectual
Property and (ii) if such Intellectual Property is of material economic value,
promptly notify the Administrative Agent after it learns thereof if such
infringement, misappropriation, dilution or breach is material, and, if
appropriate in such Grantor’s reasonable commercial judgment, sue for
infringement, misappropriation, dilution or breach of contract, seek injunctive
relief and recover any and all damages for such infringement, misappropriation,
dilution or breach of contract.
 
 
 

--------------------------------------------------------------------------------


6.9    Vehicles.  Within the period of time specified on Schedule 6.10 of the
Credit Agreement with respect to the Vehicles described therein and, with
respect to any Vehicles acquired by such Grantor subsequent to the date hereof,
within 30 days after the date of acquisition thereof, all applications for
certificates of title/ownership indicating the Administrative Agent’s (or its
subagent’s) first priority security interest in the Vehicle covered by such
certificate, and any other necessary documentation, shall be filed in each
office in each jurisdiction which the Administrative Agent shall deem advisable
to perfect its security interests in the Vehicles.  Notwithstanding the
foregoing, in no event shall the Grantors be obligated to incur more than
$250,000 in the aggregate in sales taxes, transfer taxes or fees related to the
retitling of Vehicles described in Section 3(b) of Schedule 6.10 of the Credit
Agreement to satisfy their obligations with respect to the perfection thereof.
 
 
SECTION 7.    REMEDIAL PROVISIONS
 
 
 
7.1    Certain Matters Relating to Receivables. 
 
 
 
(a)  Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
this Section 7.1(a), each Grantor shall be permitted to collect such Grantor’s
Receivables.  If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables included in the Collateral, when collected by any Grantor, (i) shall
be forthwith (and, in any event, within five Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Lenders only as provided in
Section 7.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of such Grantor.  Each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.
 
 
 
(b)  After the occurrence and during the continuance of an Event of Default, at
the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables included
in the Collateral, including, without limitation, all original orders, invoices
and shipping receipts.
 
 
 
7.2    Communications with Obligors; Grantors Remain Liable.  (a)  The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables included in the Collateral to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables included in the Collateral.
 
 
 
(b)  Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables included in the Collateral that the
Receivables included in the Collateral have been assigned to the Administrative
Agent for the ratable benefit of the Secured Parties and that payments in
respect thereof shall be made directly to the Administrative Agent.
 
 
 
(c)  Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables included in the Collateral to observe and
perform all the material conditions and obligations to be observed and performed
by it thereunder, all in accordance with the terms of any agreement giving rise
thereto.  Neither the Administrative Agent nor any Lender shall have any
obligation or liability under any Receivable included in the Collateral (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any Lender of any payment relating
thereto, nor shall the Administrative Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable included in the Collateral (or any agreement giving rise thereto), to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
 
 
 

--------------------------------------------------------------------------------


 
 
7.3    Pledged Stock. (a)  Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 7.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer to the extent permitted by the Credit Agreement, to pay
and declare dividends to the extent permitted by the Credit Agreement and to
exercise all voting and corporate or other organizational rights with respect to
the Investment Property; provided, however, that no vote shall be cast or
corporate or other organizational right exercised or other action taken which,
in the Administrative Agent’s reasonable judgment, would impair the Collateral
or which would be inconsistent with or result in any violation of any provision
of the Credit Agreement, this Agreement or any other Loan Document.
 
 
 
(b)  If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
such order as the Administrative Agent may determine, and (ii) any or all of the
Investment Property shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
 
 
 
(c)  Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.
 
 
 
7.4    Proceeds to be Turned Over To Administrative Agent.  In addition to the
rights of the Administrative Agent and the Lenders specified in Section 7.1 with
respect to payments of Receivables included in the Collateral, if an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Administrative Agent in the exact form received by such
Grantor (duly indorsed by
 
 
 

--------------------------------------------------------------------------------


such Grantor to the Administrative Agent, if required).  All Proceeds received
by the Administrative Agent hereunder shall be held by the Administrative Agent
in a Collateral Account maintained under its sole dominion and control.  All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the Lenders) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 7.5.
 
 
 
7.5    Application of Proceeds.  At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantees set forth in Section 2 or 3, as applicable, in payment of the
Obligations in the following order (and, to the extent applicable, in a manner
consistent with the Credit Agreement):
 
 
 
First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;
 
 
 
Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;
 
 
 
Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and
 
 
 
Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding (other than those Letters of
Credit that have been Collateralized) and the Commitments shall have terminated
shall be paid over to the Borrower or to whomsoever may be lawfully entitled to
receive the same.
 
 
 
7.6    Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law.  Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived to the fullest extent permitted by applicable law), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Administrative Agent or any Lender or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk.  The Administrative Agent or any Lender shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any
 
 
 

--------------------------------------------------------------------------------


Grantor, which right or equity is hereby waived and released.  Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 7.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor.  To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder. 
 
 
 
7.7    Registration Rights.  (a)  If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to Section
7.6, and if in the opinion of the Administrative Agent it is necessary or
advisable to have the Pledged Stock, or that portion thereof to be sold or
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
reasonable opinion of the Administrative Agent, necessary or advisable to
register the Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its commercially reasonable best
efforts to cause the registration statement relating thereto to become effective
and (iii) make all amendments thereto and/or to the related prospectus which, in
the opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto.  Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.
 
 
 
(b)  Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
 
 
 
(c)  Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 7.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. 
 
 
 
7.8    Deficiency.  Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.
 
 
 

--------------------------------------------------------------------------------


7.9    Grant of Intellectual Property License.  If an Event of Default shall
occur and be continuing, and for so long as such Event of Default in continuing,
each Grantor hereby grants to the Administrative Agent an irrevocable,
non-exclusive, fully paid-up, worldwide license or (for third party rights)
sublicense, to use, license or sublicense any of the Intellectual Property now
or hereafter owned, licensed in (to the fullest extent permitted by such
license), held for use or acquired by such Grantor (and subject to the
applicable terms and conditions governing such Grantor’s rights in and to such
Intellectual Property at the time of the Event of Default), for the purpose of
enabling the Administrative Agent to exercise rights and remedies under Section
7 hereof at such time as it shall be lawfully entitled to exercise such rights
and remedies, and for no other purpose; subject to (i) the maintenance of
quality control standards with respect to all goods and services sold under any
licensed Trademarks substantially consistent with those in effect immediately
prior to the Event of Default in order to maintain the validity and
enforceability of such Trademarks and (ii) exclusive licenses granted by such
Grantor prior to the Event of Default to the extent such licenses conflict at
the time of the Event of Default with the granting of other licenses in and to
the same Intellectual Property.  Such license or sublicense to the
Administrative Agent shall include access to all media in which any of the
applicable intellectual property may be recorded, processed or stored and all
computer programs related thereto.
 
 
 
SECTION 8.    THE ADMINISTRATIVE AGENT 
 
 
 
8.1    Administrative Agent’s Appointment as Attorney-in-Fact, etc.  (a)  Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:
 
 
 
(i)  in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable included in the
Collateral or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable included in the Collateral or with
respect to any other Collateral whenever payable;
 
 
 
(ii)  in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Lenders’ security interest in such Intellectual Property and the goodwill
connected with the use of and symbolized by any Trademarks and general
intangibles of such Grantor relating thereto or represented thereby;
 
 
 
(iii)  pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
 
 
 

--------------------------------------------------------------------------------


 
 
 
(iv)  execute, in connection with any sale provided for in Section 7.6 or 7.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
 
 
 
(v)  (1)  direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct;  (2)   ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral;  (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) license or assign any Copyright, Patent or Trademark owned by or licensed to
(to the fullest extent permitted by such license and subject to the terms and
conditions of such license) such Grantor (along with the goodwill of the
business connected with the use of and symbolized by any Trademarks), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its reasonable discretion determine; and (8)
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Lenders’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.
 
 
 
Anything in this Section 8.1(a)  to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.1(a) unless an Event of Default shall
have occurred and be continuing.
 
 
 
(b)  If any Grantor fails to perform or comply with any of its material
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
 
 
 
(c)  The reasonable out-of-pocket expenses of the Administrative Agent incurred
in connection with actions undertaken as provided in this Section 8.1 shall be
payable by such Grantor to the Administrative Agent on demand.
 
 
 
(d)  Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
 
 
 
8.2    Duty of Administrative Agent.  The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account.  Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The
 
 
 

--------------------------------------------------------------------------------


powers conferred on the Administrative Agent and the Lenders hereunder are
solely to protect the Administrative Agent’s and the Lenders’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent or any
Lender to exercise any such powers.  The Administrative Agent and the Lenders
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
 
 
 
8.3    Execution of Financing Statements.  Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements, continuation statements, and amendments to financing statements in
any jurisdictions and with any filing offices as the Administrative Agent may
determine are necessary or advisable to perfect the security interest granted to
the Administrative Agent in connection herewith with respect to the Collateral
without the signature of such Grantor, to the extent permitted by law, in such
form as the Administrative Agent determines appropriate to perfect the security
interests of the Administrative Agent under this Agreement.  Such financing
statements may describe the Collateral in the same manner as described in this
Agreement or may contain an indication or description of Collateral that
describes such property in any other manner as the Administrative Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Administrative Agent in connection with this Agreement, including, without
limitation, describing such property as “all assets, whether now owned or
hereafter acquired” or “all personal property, whether now owned or hereafter
acquired.”  Each Grantor hereby ratifies and authorizes the filing by the
Administrative Agent of any financing statement with respect to the Collateral
made prior to the date hereof.
 
 
 
8.4    Authority of Administrative Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
 
 
 
SECTION 9.    MISCELLANEOUS
 
 
 
9.1    Amendments in Writing.  None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.
 
 
 
9.2    Notices.  All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.
 
 
 
9.3    No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further
 
 
 

--------------------------------------------------------------------------------


exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Administrative Agent or any Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Lender would otherwise have on any
future occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
 
 
9.4    Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees to pay
or reimburse each Lender and the Administrative Agent for all its reasonable
documented out-of-pocket costs and expenses incurred in collecting against such
Guarantor under the guarantees contained in Section 2 or 3, as applicable, or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Administrative Agent.
 
 
 
(b)  Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement
and, to the extent applicable, in a manner consistent with Section 2.19 of the
Credit Agreement.
 
 
 
(c)  Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement.
 
 
 
(d)  The agreements in this Section 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
 
 
 
9.5    Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.
 
 
 
9.6    Set-Off..  Each Grantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to such Grantor or
any other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for the credit or the
account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Grantor to the Administrative Agent or such
Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Grantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect, whether or
not the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured.  The Administrative Agent and each Lender shall notify such
 
 
 

--------------------------------------------------------------------------------


Grantor promptly of any such set-off and the application made by the
Administrative Agent or such Lender of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Administrative Agent and each Lender under this
Section 9.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent or such
Lender may have.
 
 
 
9.7    Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
 
 
 
9.8    Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
 
9.9    Section Headings.  The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
 
 
9.10    Integration.  This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.
 
 
 
9.11    GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
 
9.12    Submission To Jurisdiction; Waivers.  Each Grantor hereby irrevocably
and unconditionally:
 
 
 
(a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
 
 
 
(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
 
 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
 
 
(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
 
 

--------------------------------------------------------------------------------


(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
 
 
9.13    Acknowledgements.  Each Grantor hereby acknowledges that:
 
 
 
(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
 
 
 
(b)  neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
 
 
(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.
 
 
 
9.14    Additional Grantors.  Each Subsidiary of the Borrower or Holdings that
is required to become a party to this Agreement pursuant to Section 6.9 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
 
 
 
9.15    Releases.  (a)  At such time as the Obligations (other than Obligations
in respect of Specified Swap Agreements) shall have been paid in full, the
Commitments have been terminated and the Letters of Credit shall have
terminated, expired or been Collateralized, the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.  At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder, and
promptly execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.
 
 
 
(b)  If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral.  At the request and sole expense of the Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent a
written request for release identifying the relevant Subsidiary Guarantor,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents.
 
 
 
9.16    WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
 
 
9.17    Continuation of Security Interests.  All security interests, Liens and
obligations created by the Existing Guarantee and Collateral Agreement are
continued in full force and effect under this Agreement.  The Existing Guarantee
and Collateral Agreement remains in full force and effect as amended by this
Agreement.
 
 
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Amended and Restated
Guarantee and Collateral Agreement to be duly executed and delivered as of the
date first above written.
 
 
 
Avis Budget Car Renal, LLC
 
Avis Budget Holdings, LLC
 
Avis Budget Finance, Inc.
 
Avis Car Rental Group, LLC
 
 
 
By:/s/ Rochelle Tarlowe    
Name: Rochelle Tarlowe
 
Title: Vice President and Treasurer
 

 
 

--------------------------------------------------------------------------------


ARACS LLC
 
By:/s/ Rochelle Tarlowe    
Name: Rochelle Tarlowe
Title: Vice President and Treasurer
 

 
 

--------------------------------------------------------------------------------


Avis Rent A Car System, LLC
 
By:/s/ Rochelle Tarlowe    
Name: Rochelle Tarlowe
Title: Vice President and Treasurer
 
 
 

--------------------------------------------------------------------------------



Avis Asia and Pacific, Limited
 
Avis Caribbean, Limited
 
Avis Enterprises, Inc.
 
Avis Group Holdings, LLC
 
Avis International, Ltd.
 
PF Claims Management, Ltd.
 
 
 
By:/s/ Rochelle Tarlowe       
Name: Rochelle Tarlowe
Title: Vice President and Treasurer
 
 

--------------------------------------------------------------------------------


AB Car Rental Services, Inc.
 
By:/s/ Rochelle Tarlowe        
Name: Rochelle Tarlowe
Title: Vice President and Treasurer
 

 
 

--------------------------------------------------------------------------------


Avis Operations, LLC
 
By:/s/ Rochelle Tarlowe        
Name: Rochelle Tarlowe
Title: Vice President and Treasurer
 

 
 

--------------------------------------------------------------------------------


BGI Leasing, Inc.
 
Budget Rent A Car System, Inc.
 
 
 
By:/s/ David B. Wyshner        
Name: David B. Wyshner
Title: Executive Vice President, Chief Financial Officer and Treasurer
 
 
 

--------------------------------------------------------------------------------



 
 
Budget Truck Rental, LLC
 
By:/s/ David B. Wyshner        
Name: David B. Wyshner
Title: Executive Vice President, Chief Financial Officer and Treasurer
 

 
 

--------------------------------------------------------------------------------


Runabout, LLC
 
By:  /s/ David B. Wyshner        
Name: David B. Wyshner
Title: Executive Vice President, Chief Financial Officer and Treasurer
 
 
 

--------------------------------------------------------------------------------




Wizard Services, Inc.
 
By:/s/ Rochelle Tarlowe        
Name: Rochelle Tarlowe
Title: Vice President and Treasurer
 



--------------------------------------------------------------------------------


PR Holdco, Inc.
 
By:/s/ Rochelle Tarlowe        
Name: Rochelle Tarlowe
Title:  Vice President and Treasurer
 
 

 
 


 
 